                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                    Salans FMC SNR Denton McKenna Long
                                                                                བྷ ᡀ
                                                                                                             dentons.com




July 7, 2021

VIA ECF
                                                                            7/8/2021

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Paguada v. Ratio Clothing, LLC, Case No. 1:21-cv-00145-VSB


Dear Judge Broderick:

We represent defendant Ratio Clothing, LLC (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Dilenia Paguada, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from July 7, 2021 to August 23, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)




US_Active\118540873\V-1
